Opinion issued February 24, 2005
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-05-00096-CV
____________
 
IN RE BRANDON ZULAUF, Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
            Relator, Brandon Zulauf, has filed a petition for writ of mandamus complaining of Judge
Wilson’s
 January 7, 2005 order, which denied relator’s requested production of documents he
contends are necessary to impeach the defendant’s expert witness as biased.  Relator also filed
a motion for an expedited ruling because of an upcoming February 28, 2005 trial setting. 
            We GRANT the motion for expedited ruling, but DENY the petition for writ of
mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.